EXHIBIT 10.45

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) dated as of March 10, 2008 is entered into by and
between MSC-Medical Services Company, a Florida corporation (the “Company”), and
Robert DiProva (“Executive”).

Recitals

The Company, through its Board of Directors (the “Board”), desires to retain the
services of Executive, and Executive desires to be retained by the Company, on
the terms and conditions set forth in this Agreement. This Agreement replaces
and supersedes the Employment Agreement dated February 28, 2008, which the
parties hereby agree is null and void.

Agreement

For and in consideration of the foregoing and the mutual covenants of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. EMPLOYMENT. The Company hereby employs Executive to serve in the capacities
described herein, and Executive hereby accepts such employment and agrees to
perform the services described herein upon the terms and conditions hereinafter
set forth.

2. TERM. The employment of Executive under this Agreement shall be for a period
of three (3) years beginning on March 17, 2008 (the “Effective Date”) and ending
on March 16, 2011 (the “Initial Term”). Thereafter, this Agreement shall
automatically renew for successive one (1) year periods, unless either party
provides written notice to the other party of its intention to terminate this
Agreement thirty (30) days prior to the expiration of the term (each a “Renewal
Term” and together with the Initial Term, the “Term”). The Term shall be subject
to earlier termination in accordance with the terms and conditions of this
Agreement.

3. DUTIES. For the period from March 17, 2008 through March 31, 2008, Executive
shall serve as and have the title of Senior Vice President of Finance and shall
have such duties as assigned by the Chief Executive Office of the Company from
time to time. Beginning on April 1, 2008 and continuing thereafter, Executive
shall serve as and have the title of Senior Vice President and Chief Financial
Officer and shall have such duties as assigned by the Chief Executive Officer of
the Company from time to time. Executive agrees to devote his full business
time, energy, skills and best efforts to such employment while so employed.
Executive and the Company acknowledge and agree that Executive shall relocate
his primary residence to the Jacksonville, Florida area by the end of the
Temporary Period (as defined below). Notwithstanding the foregoing, Executive
acknowledges that he shall be required to fulfill his duties on a full-time
basis at the Company’s principal place of business during the Temporary Period.
Nothing in this Agreement shall preclude Executive from engaging in charitable
and community affairs so long as, in the reasonable determination of the Board,
such activities do not interfere with his duties and responsibilities hereunder
or from serving, subject to the prior approval of the Board, as a member of the
board of directors or as a trustee of any other corporation, association or
entity.



--------------------------------------------------------------------------------

4. COMPENSATION.

(a) Base Compensation. The Company shall pay Executive, and Executive agrees to
accept, an initial base compensation at the initial rate of Two Hundred Sixty
Five Thousand Dollars ($265,000) per year, in equal installments no less
frequently than monthly, through the Term (the “Base Compensation”). The Base
Compensation shall be reviewed by the Company annually and subject to adjustment
according to the performance of the Executive, as determined by the Board, in
its sole and absolute discretion.

(b) Annual Bonus Compensation. Each calendar year, Executive shall be eligible
to participate in the Company’s executive performance bonus plan, which shall
provide for an annual bonus based on the realization of financial and
performance goals of the Company and the Executive (and Executive’s target bonus
under such plan shall be equal to 40% of his Base Compensation, with a maximum
payout of up to 60% of his Base Compensation). For calendar year 2008, Executive
shall be guaranteed a bonus of at least $35,000, which such bonus shall be
payable in February 2009.

(c) Stock Options. Executive shall be entitled to receive, pursuant to a
separate Non-Statutory Stock Option Agreement, options to purchase One Million
Nine Hundred Sixty Seven Thousand Forty Nine (1,967,049) shares of common stock
of MCP-MSC Acquisition, Inc., a Delaware corporation and the sole shareholder of
the Company (the “Parent”).

5. BENEFITS.

(a) Generally. Executive shall be eligible for fringe benefits pursuant to any
pension, retirement, or other employee fringe benefit plan that the Company
makes available to employees of the Company and for which Executive will qualify
according to his eligibility under the provisions thereof, on the same basis as
is applicable to other similarly situated executive employees.

(b) Health and Disability Insurance. Executive, and all members of the
Executive’s immediate family, shall be entitled to participate in health and
disability insurance plans that the Company offers to other employees of the
Company from time to time, on the same basis as is applicable to other similarly
situated executive employees, consistent with past practice.

(c) Vacation. During the Term of this Agreement, Executive shall be entitled to
twenty (20) paid vacation days, plus paid Company holidays and sick days in
accordance with the Company’s policies and procedures applicable to similarly
situated executive employees.

6. EXPENSES. Except as otherwise agreed to herein, Executive shall be reimbursed
for all usual business expenses incurred on behalf of the Company, in accordance
with Company practices and procedures. Additionally, the Executive shall have up
to Fifty Thousand Dollars ($50,000) (the “Relocation Allowance”) to use, in his
discretion, in connection with: (a) the actual, reasonable costs and expenses
incurred in connection with Executive’s temporary residence in Jacksonville,
Florida for a period of up to ninety (90)



--------------------------------------------------------------------------------

days following the Effective Date (the “Transition Period”); (b) the actual,
reasonable travel costs of the Executive to return to his primary residence
during the Transition Period; and (c) all actual out-of-pocket relocation
expenses incurred by Executive in connection with his relocation to
Jacksonville, Florida (including, the closing costs incurred with respect to the
sale and purchase of his primary residence) within nine months of the Effective
Date (the “Temporary Period”); provided, however, that Executive shall only be
permitted to utilize $25,000 of the Relocation Allowance for costs and expenses
relating to (a) and (b) above.

7. TERMINATION. The term of Executive’s employment under this Agreement may be
terminated prior to expiration of the Term provided in Section 2 hereof only in
accordance with the following sections.

(a) For Cause. This Agreement may be immediately terminated by the Company for
Cause. For purposes of this Agreement, the term “Cause” shall include, without
limitation, the termination of Executive by the Company as a result of the
existence or occurrence of one or more of the following conditions or events:

(i) the failure of Executive to follow any reasonable and lawful directive of
the Company, which failure continues after the date which is ten (10) days after
the Company provides the Executive with written notice of such failure;

(ii) the failure of Executive to perform his duties hereunder, which failure
continues after the date which is ten (10) days after the Company provides the
Executive with written notice of such failure;

(iii) the breach of any provision hereof, which breach is not cured within ten
(10) days after written notice thereof to Executive;

(iv) Executive’s willful misconduct in connection with the performance of his
duties as an employee or officer of the Company;

(v) commission by Executive of any act of fraud or material misrepresentation or
a material act of misappropriation in connection with his duties as an employee
or officer of the Company;

(vi) commission by Executive of any crime which constitutes a felony;

(vii) the entry of a judgment or order enjoining or preventing Executive from
such activities as are material or essential for Executive to perform his
services as required by this Agreement; or

(viii) willful and deliberate conduct or activities by Executive which would be
reasonably likely to result in material damage to the business of the Company.

(b) Mutual. Executive’s employment under this Agreement may be terminated upon
mutual written agreement of the Company and Executive.



--------------------------------------------------------------------------------

(c) Without Cause. The Company and the Executive shall have the right to
terminate this Agreement and the Executive’s employment with the Company at any
time without Cause.

(d) Death. In the event of the death of Executive, the employment of Executive
shall terminate immediately.

(e) Disability. If, during Executive’s employment with the Company, Executive
shall become permanently disabled and unable to perform his duties as required
herein (“Disability”) for a total of one hundred eighty (180) days in any twelve
(12) month period then the Company may, upon thirty (30) days written notice to
Executive, terminate Executive’s employment under this Agreement.

(f) Constructive Discharge. Executive may terminate this Agreement in the event
of Constructive Discharge (as defined below) by providing written notice to the
Company within three months after the occurrence of such event, specifying the
event relied upon for a Constructive Discharge; provided that such event is not
cured within ten (10) days after written notice thereof to the Company.
“Constructive Discharge” shall mean any (i) material change by the Company of
Executive’s position, functions, or duties to an inferior position, functions,
or duties from those in effect on the Effective Date, (ii) assignment,
reassignment, or relocation by the Company of Executive, without Executive’s
consent, to another place of employment more than 25 miles from the current
principal place of business of the Company; (iii) reduction in Executive’s Base
Compensation or the maximum potential amount of the Annual Bonus Compensation,
or (iv) Change in Control (as defined below). For purposes of this Section 7(f),
Change in Control shall mean:

 

  (A) any change in the ownership of the capital stock of the Company if,
immediately after giving effect thereto, any person (or group of persons acting
in concert) other than Monitor Clipper Equity Partners II, L.P. and Monitor
Clipper Equity Partners II (NQP), L.P. (together with Monitor Clipper Equity
Partners II, L.P., “MCP”) and their affiliates will have the direct or indirect
power to elect a majority of the members of the Board of Directors of the
Company;

 

  (B) any sale or other disposition of all or substantially all of the assets of
the Company (including without limitation through the sale of all or
substantially all of the stock or other equity interests of its direct or
indirect subsidiaries or sale of all or substantially all of the assets of the
Company and its direct or indirect subsidiaries, taken as a whole) to another
person;

 

  (C) any merger or consolidation with another person (the “Change of Control
Transferee”) if, immediately after giving effect thereto, any person (or group
of persons acting in concert) other than the Company and its affiliates will
have the power to elect a majority of the members of the board of directors (or
other similar governing body) of the Change of Control Transferee; or



--------------------------------------------------------------------------------

  (D) any change in the ownership of the capital stock of the Parent or any
issuance of shares of such capital stock or options, warrants or convertible
securities with respect to such capital stock if, immediately after giving
effect thereto, MCP and its affiliates cease to own, directly or indirectly, at
least 33 1/3% of the fully-diluted shares of the capital stock of the Parent.

Notwithstanding the foregoing, a Change of Control shall be deemed not to have
occurred if, following any transaction or series of transactions, whether or not
described above, (i) MCP continues to hold an equity interest in a line of
business of the Company (whether through the Company or another person or
entity), (ii) MCP and its affiliates have the direct or indirect power to elect
a majority of the members of the Board (or similar governing body) of the
Company (or such other person or entity), (iii) MCP and its affiliates own,
directly or indirectly, at least 33 1/3% of the fully-diluted shares of the
capital stock of the Parent of the Company (or equity interests in such other
person or entity) and (iv) Executive is offered continued employment as Senior
Vice President and Chief Financial Officer of the Company (or such other person
or entity) on the terms and conditions contained herein.

8. SEVERANCE. In the event of the termination of Executive’s employment under
this Agreement for any reason, the Company shall provide the payments and
benefits to Executive as indicated below:

(a) With Cause or Voluntary Termination by Executive. If Executive is terminated
for Cause (as defined in Section 7(a) of this Agreement), or if Executive
voluntarily terminates his employment with the Company, the Company shall be
obligated only to continue to pay to Executive his Base Compensation, if any,
earned up to the date of termination and shall reimburse Executive for any
expenses to which Executive is due reimbursement by the Company under Section 6
hereof up until the date of termination.

(b) Without Cause, Constructive Discharge, Death or Disability. In the event
that the Company shall terminate Executive without Cause, the Executive shall
terminate this Agreement for Constructive Discharge, or upon the death or
Disability of Executive, (i) the Company shall be obligated to continue to pay
full Base Compensation to Executive for a period of six (6) months after the
date of termination as if Executive had not been so terminated, and (ii) on the
final date of payment of the Base Compensation under subsection (i), the Company
shall pay Executive a lump sum amount equal to fifty percent (50%) of the target
amount of his annual bonus.

9. NONCOMPETITION; NONSOLICITATION. For a period beginning on the date hereof
and ending two (2) years following the date on which the Executive ceases to be
employed by the Company, the Executive shall not, except as an employee or agent
of the Company, engage or have an interest, anywhere in the United States of
America or any other geographic area where the Company did business as of the
date hereof or at any time during the Executive’s employment by the Company or
in which its products or services are or were marketed or sold, alone or in
association with others, as principal, agent, partner, stockholder, or through
the investment of capital, lending of money or property, rendering of services
or otherwise, in any business competitive with that engaged in by the Company as
of the date hereof or by the Company at any time during Executive’s employment
by the Company



--------------------------------------------------------------------------------

(“Competitive Business”). For a period beginning on the date hereof and ending
two years following the date on which the Executive ceases to be employed by the
Company, the Executive shall not, except as an employee or agent of the Company,
directly or indirectly, on behalf of himself or any other person or entity,
(A) accept business from or solicit the business of (in either case, which such
business is competitive with that of the Company) (a) any person or entity who
is, or who had been at any time during the preceding two years or at any time
during the Executive’s employment by the Company, a customer of the Company or
any successor to the business of the Company (each a “Customer”), or otherwise
divert or attempt to divert any business from the Company or any successor or
otherwise induce, request, advise or persuade any Customer to cease to do
business with or reduce the amount of business which such Customer has
customarily done or is reasonably expected to do with the Company or any
successor; or (B) solicit or induce any person who is an employee of, or
otherwise engaged by, the Company, to leave the employ or engagement of the
Company or hire any such person until one (1) year after such person has left
the employ of the Company, or any such successor or any person with whom such
person was placed for employment or engagement during the preceding one year.
The Executive shall not at any time, directly or indirectly, except as an
employee or agent of the Company, use or purport to authorize any person or
entity to use any name, mark, logo, trade dress or other identifying words or
images which are the same as or similar to those used currently or in the past
by the Company in connection with any product or service, whether or not such
use would be in a business competitive with that of the Company. Notwithstanding
anything to the contrary contained herein, the following activities shall not be
deemed to be a violation of the provisions of this Section: the ownership or
control by the Executive of up to five percent of the outstanding voting
securities or securities of any class of a company with a class of securities
which are publicly traded.

10. CONFIDENTIALITY. The Executive acknowledges that the intellectual property
and all other confidential or proprietary information with respect to the
Company’s engagement in the business of distributing medical supplies and
equipment, pharmaceuticals and services throughout the United States of America
(the “Business”) are valuable, special and unique. The Executive shall not, at
any time after the date hereof, except as an employee or agent of the Company,
or except as required by applicable law, disclose, directly or indirectly, to
any person or entity, or use or purport to authorize any person or entity to use
any confidential or proprietary information with respect to the Company or the
Business, whether or not for his own benefit, without the prior written consent
of the Company, including without limitation, confidential or proprietary
information as to the financial condition, results of operations, strategic
partners, customers, suppliers, products, products under development, services,
inventions, sources, leads or methods of obtaining new products or business,
intellectual property, pricing methods or formulas, cost of supplies, marketing
strategies or any other information relating to the Company or the Business, but
not including information which is or shall become generally available to the
public or is generally known in the industry other than as a result of an
unauthorized disclosure by the Executive or a person or entity to whom the
Executive has provided such information. The Executive acknowledges that Company
would not enter into this Employment Agreement without the assurance that all
such confidential and/or proprietary information will be used for the exclusive
benefit of the Company.



--------------------------------------------------------------------------------

11. NONDISPARAGEMENT. Neither the Executive nor the Company shall (and shall
cause the officers, directors, employees, shareholders, members, partners,
representatives and agents of any entity or business directly or indirectly
controlled by the Executive and the Company to not) commit any act or omission
that would tend to disparage or adversely affect the reputation of the other
party or any present or future subsidiaries, parents or affiliates of the other
party or any of their respective principals, officers, directors, shareholders,
members, employees, businesses or operations. Without in any way limiting the
generality of the foregoing, the Executive and the Company shall not (and shall
cause the officers, directors, employees, shareholders, members, partners,
representatives and agents of any entity or business directly or indirectly
controlled by the Executive and the Company to not) make any disparaging or
unfavorable statements to any third party, either orally or in writing,
regarding the other party or any present or future subsidiaries, parents or
affiliates of the other party or any of their respective principals, officers,
directors, shareholders, members, employees, businesses or operations.

12. ENFORCEABILITY OF RESTRICTIVE COVENANTS. The restrictions set forth in this
Agreement are considered by the parties hereto to be reasonable for the purposes
of protecting the value of the business and goodwill of the Company and the
Business. The parties acknowledge that the Company would be irreparably harmed
and that monetary damages would not provide an adequate remedy to the Company in
the event the covenants contained in this Agreement were not complied with in
accordance with their terms. Accordingly, the Executive agrees that any breach
or threatened breach by him of any provision of this Agreement shall entitle the
Company to injunctive and other equitable relief to secure the enforcement of
these provisions, in addition to any other remedies which may be available to
them, and that they shall be entitled to receive from the Executive
reimbursement for all attorneys’ fees and expenses incurred by the Company in
enforcing these provisions. In addition to its other rights and remedies, the
Company shall have the right to require the Executive, if he breaches any of the
covenants contained in this Agreement to account for and pay over to the Company
all compensation, profits, money, accruals and other benefits derived or
received, directly or indirectly, by such party from the action constituting
such breach. If the Executive breaches the restrictive covenants set forth in
this Agreement, the running of the time periods described therein shall be
tolled for so long as such breach continues. It is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies of each jurisdiction in which
enforcement is sought. If any provisions of this Agreement relating to the time
period, scope of activities or geographic area of restrictions is declared by a
court of competent jurisdiction to exceed the maximum permissible time period,
such time period, scope of activities and/or geographic area, as the case may
be, shall be reduced to the maximum that such court deems enforceable. If any
provisions of this Agreement other than those described in the preceding
sentence are adjudicated to be invalid or unenforceable, the invalid or
unenforceable provisions shall be deemed amended (with respect only to the
jurisdiction in which such adjudication is made) in such manner as to render
them enforceable and to effectuate as nearly as possible the original intentions
and agreement of the parties. For purposes of Sections 9 through 12 (inclusive),
the definition of the term “Company” shall be deemed to include the Company and
all of its affiliates and subsidiaries.



--------------------------------------------------------------------------------

13. NOTICES. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and shall be effective when received if sent,
postage-prepaid, by certified or registered mail, return receipt requested, or
by overnight delivery service against receipt, to the addresses below or to such
other address as either party shall designate by written notice to the other:

If to Executive, to the address set forth below his name on the signature page
hereto.

If to the Company:

MSC-Medical Services Company

841 Prudential Drive, Ste. 900

Jacksonville, FL 32207

Attn: Chief Executive Officer

with a copy to:

MSC-Medical Services Company

c/o Monitor Clipper Partners, LLC

Two Canal Park

Cambridge, MA 02141

Attn: Adam Doctoroff

14. ENTIRE AGREEMENT; MODIFICATION.

(a) This Agreement contains the entire agreement of the Company and Executive,
and the Company and Executive hereby acknowledge and agree that this Agreement
supersedes any prior statements, writings, promises, understandings or
commitments between the parties hereof.

(b) No future oral statements, promises or commitments with respect to the
subject matter hereof, or other purported modification hereof, shall be binding
upon the parties hereto unless the same is reduced to writing and signed by each
party hereto.

15. ASSIGNMENT. The rights and obligations of the parties under this Agreement
shall inure to the benefit of and shall be binding upon, and enforceable by, the
successors and permitted assigns of the parties. Notwithstanding anything
contained herein to the contrary, the Company shall have the right to assign
this Agreement to any of its subsidiaries, direct or indirect parents or other
affiliates. Except as otherwise set forth in this Agreement, neither party may
assign his or its rights or obligations under this Agreement without the prior
written consent of the other party.

16. GOVERNING LAW; VENUE; INDEPENDENT REPRESENTATION. This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
Florida without giving effect to any choice or conflict of law provision or rule
(whether of the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida. The
parties agree that any and all actions arising under or in respect of this
Agreement shall be litigated in



--------------------------------------------------------------------------------

any federal or state court of competent jurisdiction located in the County of
Duval, State of Florida. By execution and delivery of this Agreement, each party
irrevocably submits to the personal and exclusive jurisdiction of such courts
for itself or himself, and in respect of its or his property with respect to
such action. Each party agrees that venue would be proper in any of such courts,
and hereby waives any objection that any such court is an improper or
inconvenient forum for the resolution of any such action. Executive acknowledges
and agrees that he has had the opportunity to seek his own independent legal
counsel to represent Executive’s interest in connection with the transactions
contemplated by this Agreement.

17. MISCELLANEOUS.

(a) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or the interpretation of this Agreement.

(b) The failure of any party to enforce any provision of this Agreement shall in
no manner affect the right to enforce the same, and the waiver by any party of
any breach of any provision of this Agreement shall not be construed to be a
waiver by such party of any succeeding breach of such provision or a waiver by
such party of any breach of any other provision.

(c) Except as otherwise provided herein, in the event any one or more of the
provisions of this Agreement shall for any reason be held invalid, illegal or
unenforceable, the remaining provisions of this Agreement shall be unimpaired,
and the invalid, illegal or unenforceable provision shall be replaced by a
mutually acceptable valid, and enforceable provision which comes closest to the
intent of the parties.

(d) The prevailing party in any litigation brought to enforce the provisions of
this Agreement shall be entitled to reimbursement from the nonprevailing party
for reasonable attorney’s fees and costs incurred in connection with such
litigation.

(e) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument.

(f) This Agreement is being entered into among competent and experienced parties
represented by counsel, has been reviewed by the parties and counsel for each of
Executive and the Company, and therefore any ambiguous language in this
Agreement shall not be construed against either party as the drafter of this
Agreement.

[Signatures Appear on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

MSC-MEDICAL SERVICES COMPANY, a Florida corporation By:  

/s/ Joseph P. Delaney

Name:   Joseph P. Delaney Title:   Chief Executive Officer EXECUTIVE:

/s/ Robert DiProva

Robert DiProva Address:  

 

 

 